 

Exhibit 10.50

 

Aravive, Inc.
RSU Award Grant Notice
(2019 Equity Incentive Plan)

Aravive, Inc. (the “Company”) has awarded to you (the “Participant”) the number
of restricted stock units specified and on the terms set forth below in
consideration of your services (the “RSU Award”).  Your RSU Award is subject to
all of the terms and conditions as set forth herein and in the Company’s 2019
Equity Incentive Plan (the “Plan”) and the Award Agreement (the “Agreement”),
which are attached hereto and incorporated herein in their
entirety.  Capitalized terms not explicitly defined herein but defined in the
Plan or the Agreement shall have the meanings set forth in the Plan or the
Agreement.

 

Participant:

 

 

Date of Grant:

 

 

Vesting Commencement Date:

 

 

Number of Restricted Stock Units:

 

 

 

Vesting Schedule:

 

[__________________________________________________________________].

 

 

 

Notwithstanding the foregoing, vesting shall terminate upon the Participant’s
termination of Continuous Service.

 

 

 

 

 

Issuance Schedule:

 

One share of Common Stock will be issued for each restricted stock unit which
vests at the time set forth in Section 5 of the Agreement.

 

 

IMPORTANT INFORMATION REGARDING REJECTION OR ACCEPTANCE OF THE RSU AWARD AND
SELL TO COVER ELECTION

Acceptance of the RSU Award: Please read this Grant Notice, the Agreement and
the Plan carefully. If you do not wish to receive this RSU Award and/or you
do not consent and agree to the terms and conditions on which this RSU Award is
offered, as set forth in the this Grant Notice, the Agreement and the Plan, then
you must reject the RSU Award by sending your written notice of rejection to the
Plan Administrator at the Company’s principal executive offices, located at
River Oaks Tower, 3730 Kirby Drive, Suite 1200, Houston, Texas 77098 no later
than the 60th calendar day following the Date of Grant (the “Rejection
Deadline”).  However, if the Rejection Deadline does not occur (1) during an
“open window period” applicable to you, as determined by the Company in
accordance with the Company’s then-effective policy or policies on trading in
Company securities or (2) on a date when you are otherwise permitted to trade in
Company securities, then the Rejection Deadline will be extended until the first
business day thereafter on which you are permitted to trade in Company
securities in accordance with the Company’s then-effective policy or policies on
trading in Company securities. If you do not reject the RSU Award in accordance
with this paragraph on or prior to the Rejection Deadline (as the same may be
extended pursuant to the preceding sentence), then the RSU Award will be deemed
to be accepted by you on the Rejection Deadline (as the same may be extended
pursuant to the preceding sentence).  The date that this RSU Award is deemed
accepted by you pursuant to this paragraph is referred to as the “Acceptance
Date.”  

 

--------------------------------------------------------------------------------

 

 

If you reject the RSU Award in accordance with the previous paragraph, the RSU
Award will be cancelled and your eligibility for any future or additional
benefits under the RSU Award will terminate.  Similarly, your failure to reject
the RSU Award in accordance with previous paragraph on or before the Rejection
Deadline (as the same may be extended pursuant to the previous paragraph) will
constitute your acceptance of the RSU Award and your agreement with all terms
and conditions of the RSU Award, as set forth in the Notice, the Agreement and
the Plan, in each case effective on the Acceptance Date.

 

Sell to Cover Election: By accepting the RSU Award as set forth above, you: (1)
elect, on the Acceptance Date, to sell shares of Common Stock issued in respect
of the RSU Award in an amount determined in accordance with Section 6(b) of the
Agreement, and, on the Acceptance Date, you authorize and direct the Agent (as
defined in the Agreement) to remit the cash proceeds of such sale to the Company
as more specifically set forth in Section 6(b) of the Agreement (a “Sell to
Cover”); (2) direct the Company, on the Acceptance Date, to make a cash payment
to satisfy the Withholding Obligation from the cash proceeds of such sale
directly to the appropriate taxing authorities; and (3) represent and warrant
that (i) you have carefully reviewed Section 6(b) of the Agreement, (ii) on the
Acceptance Date, you are not aware of any material, nonpublic information with
respect to the Company or any securities of the Company, are not subject to any
legal, regulatory or contractual restriction that would prevent the Agent from
conducting sales, do not have, and will not attempt to exercise, authority,
influence or control over any sales of Common Stock effected by the Agent
pursuant to the Agreement, and are  making this election to Sell to Cover on the
Acceptance Date in good faith and not as part of a plan or scheme to evade the
prohibitions of Rule 10b5-1 (regarding trading of the Company’s securities on
the basis of material nonpublic information) under the Exchange Act, and (iii)
it is your intent that this election to Sell to Cover and Section 6(b) of the
Agreement comply with the requirements of Rule 10b5-1(c)(1) under the Exchange
Act and be interpreted to comply with the requirements of Rule 10b5-1(c) under
the Exchange Act. You further acknowledge that by accepting this RSU Award as
set forth above, you are adopting a 10b5-1 Plan (as defined in Section 6(b) of
the Agreement) on the Acceptance Date to permit you to conduct a Sell to Cover
sufficient to satisfy the Withholding Obligation as more specifically set forth
in Section 6(b) of the Agreement.

Participant Acknowledgements:  By failing to notify the Company of your
rejection of the RSU Award on or before the Rejection Deadline (as the same may
be extended as set forth above), you understand and agree that as of the
Acceptance Date:

 

•

The RSU Award is governed by this RSU Award Grant Notice (the “Grant Notice”),
and the provisions of the Plan and the Agreement (including the provisions of
Section 6(b) thereof), all of which are made a part of this document.  Unless
otherwise provided in the Plan, this Grant Notice and the Agreement (together,
the “RSU Award Agreement”) may not be modified, amended or revised except in a
writing signed by you and a duly authorized officer of the Company.  

 

--------------------------------------------------------------------------------

 

 

•

You have read and are familiar with the provisions of the Plan, the RSU Award
Agreement and the Prospectus.  In the event of any conflict between the
provisions in the RSU Award Agreement, or the Prospectus and the terms of the
Plan, the terms of the Plan shall control.  

 

•

The RSU Award Agreement sets forth the entire understanding between you and the
Company regarding the acquisition of Common Stock and supersedes all prior oral
and written agreements, promises and/or representations on that subject with the
exception of: (i) other equity awards previously granted to you, (ii) any
written employment agreement, offer letter, severance agreement, written
severance plan or policy, or other written agreement between the Company and you
in each case that specifies the terms that should govern this RSU Award, and
(iii) any separate election you enter into with the Company’s written approval
which is also applicable to the RSU Award.

 

Aravive, Inc.

 

Participant:

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Signature

 

 

 

Signature

 

 

 

 

 

 

 

Title:

 

 

 

Date:

 

 

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

 

Attachments:

RSU Award Agreement, 2019 Equity Incentive Plan

 

 

 

--------------------------------------------------------------------------------

 

Aravive, Inc.

2019 Equity Incentive Plan

Award Agreement (RSU Award)

As reflected by your Restricted Stock Unit Grant Notice (“Grant Notice”)
Aravive, Inc. (the “Company”) has granted you a RSU Award under its 2019 Equity
Incentive Plan (the “Plan”) for the number of restricted stock units as
indicated in your Grant Notice (the “RSU Award”).  The terms of your RSU Award
as specified in this Award Agreement for your RSU Award (the “Agreement”) and
the Grant Notice constitute your “RSU Award Agreement”. Defined terms not
explicitly defined in this Agreement but defined in the Grant Notice or the Plan
shall have the same definitions as in the Grant Notice or Plan, as applicable.  

The general terms applicable to your RSU Award are as follows:

1.Governing Plan Document.  Your RSU Award is subject to all the provisions of
the Plan, including but not limited to the provisions in:

(a)Section 6 of the Plan regarding the impact of a Capitalization Adjustment,
dissolution, liquidation, or Corporate Transaction on your RSU Award;

(b)Section 9(e) of the Plan regarding the Company’s retained rights to terminate
your Continuous Service notwithstanding the grant of the RSU Award; and

(c)Section 8(c) of the Plan regarding the tax consequences of your RSU Award.  

Your RSU Award is further subject to all interpretations, amendments, rules and
regulations, which may from time to time be promulgated and adopted pursuant to
the Plan.  In the event of any conflict between the RSU Award Agreement and the
provisions of the Plan, the provisions of the Plan shall control.  

2.Grant of the RSU Award.  This RSU Award represents your right to be issued on
a future date the number of shares of the Company’s Common Stock that is equal
to the number of restricted stock units indicated in the Grant Notice as
modified to reflect any Capitalization Adjustment and subject to your
satisfaction of the vesting conditions set forth therein (the “Restricted Stock
Units”).  Any additional Restricted Stock Units that become subject to the RSU
Award pursuant to Capitalization Adjustments as set forth in the Plan and the
provisions of Section 3 below, if any, shall be subject, in a manner determined
by the Board, to the same forfeiture restrictions, restrictions on
transferability, and time and manner of delivery as applicable to the other
Restricted Stock Units covered by your RSU Award.

1.

--------------------------------------------------------------------------------

 

3.Dividends.  You may become entitled to receive payments equal to any cash
dividends and other distributions paid with respect to a corresponding number of
shares of Common Stock to be issued in respect of the Restricted Stock Units
covered by your RSU Award.  Any such dividends or distributions shall be subject
to the same forfeiture restrictions as apply to the Restricted Stock Units and
shall be paid at the same time that the corresponding shares are issued in
respect of your vested Restricted Stock Units, provided, however that to the
extent any such dividends or distributions are paid in shares of Common Stock,
then you will automatically be granted a corresponding number of additional
Restricted Stock Units subject to the RSU Award (the “Dividend Units”), and
further provided that such Dividend Units shall be subject to the same
forfeiture restrictions and restrictions on transferability, and same timing
requirements for issuance of shares, as apply to the Restricted Stock Units
subject to the RSU Award with respect to which the Dividend Units relate.

4.Withholding Obligations.

(a)As further provided in Section 8 of the Plan, you hereby authorize
withholding from payroll and any other amounts payable to you, and otherwise
agree to make adequate provision for, any sums required to satisfy the federal,
state, local and foreign tax withholding obligations, if any, which arise in
connection with your RSU Award (the “Withholding Taxes”) in accordance with the
withholding procedures established by the Company.  Unless the Withholding Taxes
are satisfied, the Company shall have no obligation to deliver to you any Common
Stock in respect of the RSU Award.  In the event the Withholding Obligation of
the Company arises prior to the delivery to you of Common Stock or it is
determined after the delivery of Common Stock to you that the amount of the
Withholding Obligation was greater than the amount withheld by the Company, you
agree to indemnify and hold the Company harmless from any failure by the Company
to withhold the proper amount.

5.Date of Issuance.  

(a)If the RSU Award is exempt from application of Section 409A of the Code and
any state law of similar effect (collectively “Section 409A”), the Company will
deliver to you a number of shares of the Company’s Common Stock equal to the
number of vested Restricted Stock Units subject to your RSU Award, including any
additional Restricted Stock Units received pursuant to Section 3 above that
relate to those vested Restricted Stock Units on the applicable vesting date
(the “Original Issuance Date”).  However, if the Original Issuance Date falls on
a date that is not a business day, such delivery date shall instead fall on the
next following business day.  Notwithstanding the foregoing, if (i) the Original
Issuance Date does not occur (1) during an “open window period” applicable to
you, as determined by the Company in accordance with the Company’s
then-effective policy or policies on trading in Company securities or (2) on a
date when you are otherwise permitted to sell shares of Common Stock on the open
market to satisfy the Withholding Obligation; and (ii) the Company elects, prior
to the Original Issuance Date, (x) not to satisfy the Withholding Obligation (as
defined in Section 6(a) hereof) by withholding shares of Common Stock from the
shares otherwise due, on the Original Issuance Date, to you under this RSU Award
pursuant to Section 6 hereof, (y) not to permit you to then effect a Sell to
Cover under the 10b5-1 Plan (as defined in Section 6(b) of this Agreement), and
(z) not to permit you to satisfy the Withholding Obligation in cash, then such
shares shall not be delivered on such Original Issuance Date and shall instead
be delivered on the

2.

--------------------------------------------------------------------------------

 

first business day of the next occurring open window period applicable to you or
the next business day when you are not prohibited from selling shares of the
Company’s Common Stock on the open market, as applicable (and regardless of
whether there has been a termination of your Continuous Service before such
time), but in no event later than (a) December 31 of the calendar year in which
the Original Issuance Date occurs (that is, the last day of the taxable year in
which the Original Issuance Date occurs), or (b) if and only if permitted in a
manner that complies with Treasury Regulations Section 1.409A-1(b)(4), no later
than the date that is the 15th day of the third calendar month of the applicable
year following the year in which the shares of Common Stock under this RSU Award
are no longer subject to a “substantial risk of forfeiture” within the meaning
of Treasury Regulations Section 1.409A-1(d). Delivery of the shares is intended
to comply with the requirements for the short-term deferral exemption available
under Treasury Regulations Section 1.409A-1(b)(4) and shall be construed and
administered in such manner.    

(b) To the extent the RSU Award is a Non-Exempt RSU Award, the provisions of
Section 11 of the Plan shall apply.

6.Withholding Obligations.

(a)On or before the time you receive a distribution of Common Stock pursuant to
your RSU Award, or at any time thereafter as requested by the Company, you
hereby authorize any required withholding from the Common Stock issuable to you
and/or otherwise agree to make adequate provision in cash for any sums required
to satisfy the federal, state, local and foreign tax withholding obligations of
the Company or any Affiliate which arise in connection with your RSU Award (the
“Withholding Obligation”).  

(b)By accepting this RSU Award as set forth in the Grant Notice, you hereby (i)
acknowledge and agree that you have elected a Sell to Cover (as defined in the
Grant Notice) on the Acceptance Date to permit you to satisfy the Withholding
Obligation and that the Withholding Obligation shall be satisfied pursuant to
this Section 6(b) to the fullest extent not otherwise satisfied pursuant to the
provisions of Section 6(c) hereof and (ii) further acknowledge and agree to the
following provisions, in each case on the Acceptance Date:

(i)You hereby irrevocably appoint E*Trade, or such other registered
broker-dealer that is a member of the Financial Industry Regulatory Authority as
the Company may select, as your agent (the “Agent”), and you authorize and
direct the Agent to:

(1)Sell on the open market at the then prevailing market price(s), on your
behalf, as soon as practicable on or after the date on which the shares of
Common Stock are delivered to you pursuant to Section 5 hereof in connection
with the vesting of the Restricted Stock Units, the number (rounded up to the
next whole number) of shares of Common Stock sufficient to generate proceeds to
cover (A) the satisfaction of the Withholding Obligation arising from the
vesting of those Restricted Stock Units and the related issuance of shares of
Common Stock to you that is not otherwise satisfied pursuant to Section 6(c)
hereof and (B) all applicable fees and commissions due to, or required to be
collected by, the Agent with respect thereto;

3.

--------------------------------------------------------------------------------

 

(2) Remit directly to the Company and/or any Affiliate the proceeds necessary to
satisfy the Withholding Obligation;

(3)Retain the amount required to cover all applicable fees and commissions due
to, or required to be collected by, the Agent, relating directly to the sale of
the shares of Common Stock referred to in clause (1) above; and

(4)Remit any remaining funds to you.

(ii)You acknowledge that your election to Sell to Cover and the corresponding
authorization and instruction to the Agent set forth in this Section 6(b) to
sell Common Stock to satisfy the Withholding Obligation is intended to comply
with the requirements of Rule 10b5-1(c)(1) under the Exchange Act and to be
interpreted to comply with the requirements of Rule 10b5-1(c) under the Exchange
Act (your election to Sell to Cover and the provisions of this Section 6(b),
collectively, the “10b5-1 Plan”). You acknowledge that by accepting this RSU
Award as set forth in the Grant Notice, you are adopting the 10b5-1 Plan to
permit you to satisfy the Withholding Obligation. You hereby authorize the
Company and the Agent to cooperate and communicate with one another to determine
the number of shares of Common Stock that must be sold pursuant to Section
6(b)(i) to satisfy your obligations hereunder.

(iii)You acknowledge that the Agent is under no obligation to arrange for the
sale of Common Stock at any particular price under this 10b5-1 Plan and that the
Agent may effect sales as provided in this 10b5-1 Plan in one or more sales and
that the average price for executions resulting from bunched orders may be
assigned to your account.  You further acknowledge that you will be responsible
for all brokerage fees and other costs of sale associated with this 10b5-1 Plan,
and you agree to indemnify and hold the Company harmless from any losses, costs,
damages, or expenses relating to any such sale.  In addition, you acknowledge
that it may not be possible to sell shares of Common Stock as provided for in
this 10b5-1 Plan due to (i) a legal or contractual restriction applicable to you
or the Agent, (ii) a market disruption, (iii) a sale effected pursuant to this
10b5-1 Plan that would not comply (or in the reasonable opinion of the Agent’s
counsel is likely not to comply) with the Securities Act, (iv) the Company’s
determination that sales may not be effected under this 10b5-1 Plan or (v) rules
governing order execution priority on the national exchange where the Common
Stock may be traded.  In the event of the Agent’s inability to sell shares of
Common Stock, you will continue to be responsible for the timely payment to the
Company of all federal, state, local and foreign taxes that are required by
applicable laws and regulations to be withheld, including but not limited to
those amounts specified in Section 6(b)(i)(1) above.

(iv)You acknowledge that regardless of any other term or condition of this
10b5-1 Plan, the Agent will not be liable to you for (A) special, indirect,
punitive, exemplary, or consequential damages, or incidental losses or damages
of any kind, or (B) any failure to perform or for any delay in performance that
results from a cause or circumstance that is beyond its reasonable control.

(v)You hereby agree to execute and deliver to the Agent any other agreements or
documents as the Agent reasonably deems necessary or appropriate to carry out
the purposes and intent of this 10b5-1 Plan.  The Agent is a third-party
beneficiary of this Section 6(b) and the terms of this 10b5-1 Plan.

4.

--------------------------------------------------------------------------------

 

(vi)Your election to Sell to Cover and to enter into this 10b5-1 Plan is
irrevocable. On the Acceptance Date, you have elected to Sell to Cover and to
enter into this 10b5-1 Plan, and you acknowledge that you may not change this
election at any time in the future. This 10b5-1 Plan shall terminate not later
than the date on which the Withholding Obligation arising from the vesting of
your Restricted Stock Units and the related issuance of shares of Common Stock
has been satisfied.

(c)Alternatively, or in addition to or in combination with the Sell to Cover
provided for under Section 6(b), you authorize the Company, at its discretion,
to satisfy the Withholding Obligation by the following means (or by a
combination of the following means):

(i)Requiring you to pay to the Company any portion of the Withholding Obligation
in cash;

(ii)Withholding from any compensation otherwise payable to you by the Company;
and/or

(iii)Withholding shares of Common Stock from the shares of Common Stock issued
or otherwise issuable to you in connection with the RSU Award with a Fair Market
Value (measured as of the date shares of Common Stock are issued pursuant to
Section 5) equal to the amount of the Withholding Obligation; provided, however,
that the number of such shares of Common Stock so withheld shall not exceed the
amount necessary to satisfy the Company’s or Affiliate’s tax withholding
obligations as permitted while still avoiding classification of the RSU Award as
a liability for financial accounting purposes and provided, further, that to the
extent necessary to qualify for an exemption from application of Section 16(b)
of the Exchange Act, if applicable, such share withholding procedure will be
subject to the express prior approval of the Board or the Company’s Compensation
Committee.  

(d)Unless the Withholding Obligation of the Company and/or any Affiliate are
satisfied, the Company shall have no obligation to deliver to you any Common
Stock.

(e)In the event the Withholding Obligation of the Company arises prior to the
delivery to you of Common Stock or it is determined after the delivery of Common
Stock to you that the amount of the Withholding Obligation was greater than the
amount withheld by the Company, you agree to indemnify and hold the Company
harmless from any failure by the Company to withhold the proper amount.

7.Transferability.  Except as otherwise provided in the Plan, your RSU Award is
not transferable, except by will or by the applicable laws of descent and
distribution  

8.Corporate Transaction.  Your RSU Award is subject to the terms of any
agreement governing a Corporate Transaction involving the Company, including,
without limitation, a provision for the appointment of a stockholder
representative that is authorized to act on your behalf with respect to any
escrow, indemnities and any contingent consideration.

5.

--------------------------------------------------------------------------------

 

9.No Liability for Taxes.  As a condition to accepting the RSU Award, you hereby
(a) agree to not make any claim against the Company, or any of its Officers,
Directors, Employees or Affiliates related to tax liabilities arising from the
RSU Award or other Company compensation and (b) acknowledge that you were
advised to consult with your own personal tax, financial and other legal
advisors regarding the tax consequences of the RSU Award and have either done so
or knowingly and voluntarily declined to do so.

10.Severability.  If any part of this Agreement or the Plan is declared by any
court or governmental authority to be unlawful or invalid, such unlawfulness or
invalidity will not invalidate any portion of this Agreement or the Plan not
declared to be unlawful or invalid.  Any Section of this Agreement (or part of
such a Section) so declared to be unlawful or invalid will, if possible, be
construed in a manner which will give effect to the terms of such Section or
part of a Section to the fullest extent possible while remaining lawful and
valid.

11.Other Documents.  You hereby acknowledge receipt of or the right to receive a
document providing the information required by Rule 428(b)(1) promulgated under
the Securities Act, which includes the Prospectus.  In addition, you acknowledge
receipt of the Company’s Trading Policy.

12.Questions. If you have questions regarding these or any other terms and
conditions applicable to your RSU Award, including a summary of the applicable
federal income tax consequences please see the Prospectus.

6.